Citation Nr: 1101926	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-28 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an erectile dysfunction 
disorder, to include as secondary to an anxiety disability. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh






INTRODUCTION

The Veteran served on active duty from January 1970 to September 
1971.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the RO in 
Milwaukee, Wisconsin.  

The Board observes that the Veteran requested a hearing before 
the Board and such was scheduled on two occasions.  Prior to the 
first scheduled hearing, the Veteran filed a timely request for a 
postponement.  Regarding the second scheduled hearing, the 
Veteran's representative filed an untimely request to reschedule 
the hearing, one day prior to the hearing.  See 38 C.F.R. 
§ 20.704(c) (2010) (requests for postponement of a hearing may be 
accepted up to two weeks prior to the hearing).  When the Veteran 
did not appear for the hearing, the Board informed the Veteran 
and his representative that if the Veteran wished to schedule 
another hearing he must show good cause, do so in writing within 
15 days of the scheduled hearing date, and explain to the Board 
why it was impossible for him to present such cause in a timely 
manner prior to the scheduled hearing for which he did not 
appear.  The Veteran did not move to schedule another hearing.  
Moreover, his state service representative filed a form 646 in 
October 2010 resting the appeal on the answer to the Statement of 
the Case.

The Board also observes that that this appeal initially included 
the issues of entitlement to service connection for alcohol 
dependence and an increased rating for an anxiety disorder.  
However, in statement received in October 2010, and prior to 
certification of the appeal to the Board, the Veteran withdrew 
his appeal of these two claims.   The issues of entitlement to 
service connection for alcohol dependence and an increased rating 
for an anxiety disorder are therefore withdrawn and no longer the 
subject of appellate consideration.  See 38 C.F.R. § 20.204 
(2010). 



(CONTINUED NEXT PAGE)


FINDING OF FACT

Erectile dysfunction was not manifest during active duty service; 
associated pathology was not identified until 2006; erectile 
dysfunction is not causally related to service, including as a 
result of his service-connected anxiety disability. 


CONCLUSION OF LAW

Erectile dysfunction was not incurred in active service, nor is 
it proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the Veteran in October 2007, prior to 
the initial RO decision that is the subject of this appeal.  The 
letter informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The letter also advised the Veteran as to how VA 
assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the 
Veteran's service treatment records, service personnel records, 
and private treatment records with the claims file.  Neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.    

The Veteran was also provided with VA examinations relating to 
his erectile dysfunction in February 2008 and June 2008.  The 
Board finds both of the VA examination reports reflects that the 
examiners reviewed the Veteran's past medical history, including 
his claims file, recorded his current complaints, conducted 
thorough physical examinations and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations are 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

Recognition is given to the Veteran's assertion that the earlier 
February 2008 VA examiner's opinion was inadequate in light of 
the length of time the examiner spent reviewing the Veteran's 
claims file,  notations regarding the Veteran's amount of alcohol 
consumption, accusation that his hypertension is uncontrolled 
when in fact it is controlled by medication, and his alleged bias 
against the Veteran.  See Veteran's Notice of Disagreement dated 
in March 2008.  The Board has reviewed the February 2008 
examination report and finds no deficiencies.  The VA examiner 
provided an adequate rationale for his negative nexus opinion.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion).  Moreover, as will be discussed below, the 
Veteran was afforded a second examination in June 2008, which is 
also found to be thorough and adequate upon which to base a 
decision.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2010).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) evidence, generally medical, establishing a nexus (i.e., 
link) between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the Veteran claims service connection for erectile 
dysfunction, including as secondary to his service-connected 
anxiety disability.  The first two elements of Wallin have been 
met.  A review of record establishes that the Veteran has been 
diagnosed as having erectile dysfunction.  He is also in receipt 
of a 30 percent disability rating for service connected anxiety 
disorder.  Thus, the outstanding question is whether there is 
sufficient evidence establishing a nexus between the service-
connected disability and the current disability.   The competent 
and credible evidence of record does not support such a finding.

First, outpatient psychiatric treatment records dated in November 
2006 and April 2007 note the Veteran's concern regarding his lost 
interest in sexual activity as well as erectile dysfunction.  
However, those records contain no professional assessments 
regarding a relationship between his erectile dysfunction and a 
psychiatric disorder.

	Next, as noted, the Veteran underwent VA examinations in February 
2008 and June 2008 to evaluate his erectile dysfunction disorder 
and determine its relationship to the service-connected anxiety 
disorder.  In the February 2008 VA examination, the Veteran 
reported erectile dysfunction beginning approximately 6 years 
prior to the examination.  After conducting an interview of the 
Veteran, review of the Veteran's c-file, and a thorough physical 
examination including laboratory workup, the examiner opined that 
the Veteran's erectile dysfunction disorder was less likely than 
not related to his anxiety disorder.  The examiner based his 
opinion on the fact that the Veteran does not take psychotrophic 
medication which could possibly affect his sexual function, as 
well as the Veteran's chronic alcoholism, hypertension, and 
prolonged heavy smoking which the examiner opined is the most 
likely causes of the Veteran's erectile dysfunction. 

Further, in deference to his assertion that the February 2008 VA 
examination was inadequate, the Veteran underwent a subsequent VA 
examination in June 2008.  The Veteran reported at that time that 
he had been experiencing problems with erectile dysfunction since 
2001.  After a physical examination, the examiner stated that the 
Veteran's erectile dysfunction disorder was unrelated to his 
service-connected anxiety disorder.  The examiner based his 
opinion on the Veteran's history of hypertension and long 
standing use of alcohol and tobacco.  Moreover, the examiner 
explained that while anxiety disorders have been reported in 
medical literature to cause erectile dysfunction, this is usually 
related to medications for an anxiety disorder.  He noted that 
the Veteran was not taking any medications for an anxiety 
disorder. 

A December 2009 VA examination report related to another disorder 
also confirmed that the Veteran was not taking any medication for 
his anxiety disorder.

A reasonable reading of both of the VA examination reports is 
that the Veteran's erectile dysfunction disorder was unrelated to 
his anxiety disorder. 

In reaching its conclusion, the Board has also considered the 
Veteran's statements, as well as his wife's statements, that his 
erectile disorder is related to his service-connected anxiety 
disorder.  He notes that the examiners' opinions are 
fundamentally flawed.  He says it is wrong to attribute his 
erectile dysfunction to his hypertension and/or alcoholism.  
Specifically, the Veteran argues that he controls his 
hypertension through medication for his hypertension, and that he 
has not consumed alcohol is several years.  He asserts that his 
anxiety has been a problem for decades.  He maintains that it is 
inherently logical to relate his erectile dysfunction to the 
debilitating effects of his anxiety disorder.

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).

In this case, however, neither the Veteran, nor his wife, is 
competent to provide testimony regarding the etiology of his 
erectile dysfunction.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer.").  In this case, the Veteran is competent to 
report symptoms of erectile dysfunction because this requires 
only personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  However, he is not competent to 
provide testimony regarding the etiology of his erectile 
dysfunction. 

Medical professionals have examined the Veteran in conjunction 
with a review of his medical history, to include his own personal 
history and complaints, and have opined that his erectile 
dysfunction is not related to his anxiety disorder.  Rationale 
was provided.  Those professionals submitted other likely causes 
of the erectile dysfunction but did not link the disorder to 
alcohol use alone.   Therefore, the Veteran's, and his wife's, 
unsubstantiated statements regarding the claimed etiology of his 
erectile dysfunction are found to lack competency.

The Board acknowledges the Veteran's argument that if his anxiety 
caused him to consume alcohol and his use of alcohol caused his 
erectile dysfunction, then his erectile dysfunction should be 
service-connected.  However, the Veteran is not presently service 
connected for alcohol dependence.  

Next, although the Veteran has primarily asserted that his 
erectile dysfunction disorder is attributable to his service-
connected anxiety disability, the Board has also considered the 
claim on a direct basis.  However, this appeal must also be 
denied.  

The service treatment records do not note an erectile dysfunction 
disorder while in service.  Specifically, the separation physical 
in September 1971 was absent any complaints of an erectile 
dysfunction disorder and the G-U system was noted as normal by 
the examining physician.  As such, the evidence does not support 
a finding of a chronic disorder in service.  

Next, post-service evidence does not reflect erectile dysfunction 
symptomatology for many years after service discharge.  
Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1971) and initial reported 
symptoms related to erectile dysfunction in 2006 (a 35-year gap).  
Indeed, the Veteran reported to the June 2008 examiner that he 
first experienced a problem with erectile dysfunction in 2001.  
Thus, put another way, there is no evidence of any genitourinary 
system problems in service or for many years thereafter.  The 
Veteran does not argue the contrary.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the Veteran's 
erectile dysfunction disorder to active duty.    

The Board again places significant probative value on the 
February 2008 and June 2008 VA examinations undertaken 
specifically to address the issue.  After reviewing the claims 
file, interviewing the Veteran, and conducting physical 
examinations, the examiners opined that the disorder was more 
likely due to a history of hypertension and long-standing alcohol 
and tobacco use.  

For the same reasons as stated previously, the Board places high 
probative value to these reports.  In the absence of clinical 
evidence to the contrary, the Board finds the VA examiners' 
conclusions to be of great probative value.  Further, for the 
reasons discussed above, any opinion that the Veteran has that 
would relate his erectile dysfunction to his active service is 
outweighed by the VA opinions.  

In sum, in the absence of any complaints during service or for 
many years thereafter, and no nexus between current complaints 
and active duty, the evidence does not support a grant of service 
connection on a direct basis.  This aspect of the appeal is also 
denied.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

Service connection for an erectile dysfunction disorder, to 
include as secondary to an anxiety disability, is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


